This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A13-2067

                                   State of Minnesota,
                                      Respondent,

                                           vs.

                                 Jarrod Dwayne Miller,
                                       Appellant.

                                Filed September 8, 2014
                                       Remanded
                                      Kirk, Judge

                             Hennepin County District Court
                               File No. 27-CR-12-26380


Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Thomas A. Weist, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, St. Paul, Minnesota; and

Liz Kramer, Sharon R. Markowitz, Special Assistant Public Defenders, Stinson Leonard
Street LLP, Minneapolis, Minnesota (for appellant)


         Considered and decided by Hudson, Presiding Judge; Stauber, Judge; and Kirk,

Judge.
                         UNPUBLISHED OPINION

KIRK, Judge

       On appeal from his conviction of prohibited possession of a firearm, appellant

argues that the district court erred by denying his motion to suppress evidence discovered

during a Terry stop and that his conviction must therefore be reversed. We remand.

                                         FACTS

       On the night of August 12, 2012, Minneapolis Police responded to a 911 call about

a person with a gun on a Metro Transit bus. The record includes no direct evidence of

the content of the 911 call and no evidence of any kind regarding the caller’s identity, the

phone number he called from, or any data the 911 system may have captured. Officers

later testified that the message they received from dispatch indicated that (1) the caller

had called after getting off the number 19 bus at a specific stop; (2) the caller described

the suspect as a black male wearing a blue-and-white baseball cap and a blue-checkered

shirt; (3) the suspect had a gun and was heard talking about selling guns and robbing

people in North Minneapolis; and (4) the caller had refused to give his location for fear of

what might happen if his involvement was known.

       Police promptly intercepted the number 19 bus, but an officer who walked the

length of the bus while looking through the windows found no one matching the

suspect’s description. Other officers boarded the bus with guns drawn and ordered the

passengers to raise their hands. They did not see anyone matching the description either,

but “keyed in” on appellant Jarrod Dwayne Miller because he did not comply with the

order. Appellant, who is black, was wearing a white baseball cap with purple stripes and


                                             2
a grey shirt with no pattern. The officer outside the bus saw appellant remove a gun from

his waistband and drop it on the floor. He alerted the officers inside, who charged

forward and took appellant into custody as the other passengers ran from the bus.

Officers found the gun on the floor under a seat, photographed it, and recovered it.

       Respondent State of Minnesota charged appellant, who has a previous felony

conviction, with one count of prohibited possession of a firearm. Appellant moved to

suppress evidence, and the district court held a Rasmussen hearing, during which officers

testified to the above facts, and ordered the parties to submit briefs. After the briefs were

submitted, the district court denied appellant’s suppression motion, concluding “that the

police had a reasonable, articulable suspicion that criminal activity was afoot so as to

justify the brief, investigatory stop of the bus.” The district court held a jury trial, and the

jury returned a guilty verdict.       The district court adjudicated guilt and sentenced

appellant. This appeal from the denial of the suppression motion follows.

                                       DECISION

       When the district court’s findings are not sufficient to support our review of the

issues we must decide, we may remand for additional findings. Welch v. Comm’r of Pub.

Safety, 545 N.W.2d 692, 694 (Minn. App. 1996). But remand may not be necessary if we

can infer the necessary factual findings from the district court’s conclusions. State v.

Kvam, 336 N.W.2d 525, 528 (Minn. 1983).

       Here, we are asked to decide whether the district court erred by denying

appellant’s suppression motion. That decision necessarily includes review of the validity

of the Terry stop. Addressing the parties’ appellate arguments requires a finding as to


                                               3
whether the 911 call was anonymous. The parties did not ask the district court to address

that question, either at the Rasmussen hearing or in their memoranda, and the district

court made no finding on that point. Although the district court concluded that the

officers did have reasonable, articulable suspicion, this is not a case where we can infer

the necessary findings from the district court’s conclusion. We therefore remand this

case to the district court with direction to conduct a hearing, including testimony if

necessary, and decide (1) whether the 911 call was anonymous; (2) whether police

sufficiently corroborated the information provided before conducting the Terry stop; and

(3) whether, under the totality of the circumstances, the tip and any corroboration that

may have occurred were sufficient to establish reasonable, articulable suspicion that

criminal activity was afoot and that appellant was involved.

      Remanded.




                                            4